DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140079316 A1 (Vitaladevuni), in view of Likforman-Sulem, L., Zahour, A. and Taconet, B., 2007. Text line segmentation of historical documents: a survey. International Journal of Document Analysis and Recognition (IJDAR), 9(2), pp.123-138 (Likforman-Sulem) and in further view of CN 107944451 A (Wang)
Regarding Claims 1 and 6, Vitaladevuni teaches:
A method for segmenting touching text lines in an image of a uchen-script Tibetan historical document, comprising: obtaining a binary image of a uchen-script Tibetan historical document after layout analysis; detecting local baselines in the binary a system configuration is used to segment text image into text lines according to their respective text base line; Figs. 4-5, illustrate various texts including touching texts are segmented).
Vitaladevuni does not illustrate explicitly on method to segment touching text lines. However, Likforman-Sulem teaches (Likforman-Sulem: Chapters 2 and 3.8, methods of processing of overlapping and touching components and its applications in various languages in Figs. 12-17 and Table 1).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Vitaladevuni with method to segment touching text lines as further taught by Likforman-Sulem. The advantage of doing so is to enable automatically processing historical documents and segment these documents into text lines despite inherited low quality and complexity of these documents (Likforman-Sulem: Abstract).
Vitaladevuni does not teach explicitly to applying text segmentation in Tibetan ancient text. However, Wang teaches (Wang: Fig. 12, segmentation Tibetan ancient text).

Allowable Subject Matter
The Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claims, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649